DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 6, 8-11 and 13-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the mental process of comparing compressor run time to a maintenance schedule without significantly more. The claim(s) recite(s) the mental process as receiving data from a sensor, processing the data by comparing it against a stored table, determining if the received data meets or exceeds scheduled maintenance tasks in the table, and displaying required maintenance tasks.  This process is suitable to be completed in the mind of a user by watching a sensor display, reading a maintenance schedule and listing tasks required. This judicial exception is not integrated into a practical application because the compressor is not positively recited nor does the claim more than generally link the mental process to the compressor maintenance field. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the sensors and mobile communication device processor and display which constitute the only structural limitations of the claimed invention are all conventional elements used as commonly practiced.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2018/0320684 to Rosca et al. (Rosca hereinafter) in view of US PGPub 2010/0228398 to Powers et al. (Powers) and US PGPub 2002/0188422 to DeRose et al. (DeRose).
Regarding claim 1, Rosca teaches a fluid machine monitoring and alert system suitable for use with a compressor comprising a sensor unit (paragraph 23 – “vibration sensors coupled to the motor”) with a housing (see Fig. 5), a processor (PLC), the housing being arranged for mounting to the fluid machine (or compressor).  Rosca further teaches a mobile communication device and processor (paragraph 44 – “mobile phone”), reception and processing of data from the sensors (paragraph 44) as well as determining whether maintenance is required (paragraph 32).  Finally, Rosca teaches that the sensor unit is constructed and arranged for measuring and storing vibrations generated by the compressor over time, constructively representing working hours of the compressor.  Rosca does not explicitly teach displaying required maintenance tasks on a display of a mobile communication device.  Powers teaches another fluid machine (32) generally, and particularly teaches displaying data relating to the machine on a remote mobile communication device (65) via display (utilizing GUI 67) in order to allow a user to be informed of the condition of the fluid device.  Therefore, it would have been obvious to one of ordinary skill in the art to display the required maintenance tasks determined by the mobile communication device of Rosca in a GUI as taught by Powers in order to inform the user thereof.  Rosca also does not teach a compressor, instead teaching a liquid pump.  However, DeRose teaches another fluid machine generally and particularly teaches that a monitoring system such as that of Rosca may instead be used to monitor a compressor installation, in order to provide pneumatic power to any of a number of end use devices (paragraphs 2-3).  Therefore, it would have been obvious to one of ordinary skill in the art to provide a compressor either instead of or in addition to the pump of Rosca in order to provide a source of pneumatic power.
Regarding claim 3, Rosca teaches on demand transmission of data (paragraph 50).
Regarding claim 4, the previously applied references teach the limitations of the parent claims as discussed above, but do not teach the limitations of look-up tables of maintenance schedules of known compressor models.  DeRose teaches another compressor monitoring system generally, and particularly teaches the use of a look up table (database) including scheduled maintenance for known compressors (paragraphs 28-29).  DeRose teaches that this may allow for optimization of compressor function (same citation).  Therefore, it would have been obvious to one of ordinary skill in the art to utilize a look-up table to access maintenance schedules of known compressor models in the system of Rosca as taught by DeRose in order to optimize function of the fluid machine thereof.
Regarding claim 5, Powers teaches the use of a GUI, which is definitionally visual, to provide information to the user which is tantamount to an alert.

Claims 6-8, 10, 11, and 13-15 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosca in view of Powers and US PGPub 2012/0230846 to Stephens (Stephens).
Regarding claims 6 and 11, Rosca teaches a fluid machine monitoring and alert system suitable for use with a compressor comprising a sensor unit (paragraph 23 – “vibration sensors coupled to the motor”) with a distinct housing (see Fig. 5, at “Sensor Control Panel” in combination with the motor housing), a processor (PLC), the housing being arranged for mounting to the fluid machine (or compressor).  Rosca further teaches a mobile communication device and processor (paragraph 44 – “mobile phone”), reception and processing of data from the sensors (paragraph 44) as well as determining whether maintenance is required (paragraph 32).  Rosca teaches that the sensor unit is constructed and arranged for measuring and storing vibrations generated by the compressor over time, constructively representing working hours of the compressor.  Rosca does not explicitly teach displaying required maintenance tasks on a display of a mobile communication device.  Powers teaches another fluid machine (32) generally, and particularly teaches displaying data relating to the machine on a remote mobile communication device (65) via display (utilizing GUI 67) in order to allow a user to be informed of the condition of the fluid device.  Therefore, it would have been obvious to one of ordinary skill in the art to display the required maintenance tasks determined by the mobile communication device of Rosca in a GUI as taught by Powers in order to inform the user thereof.  Rosca does not teach the use of an electrical impulse sensor to measure compressor data.  Stephens teaches another monitoring sensor generally, and particularly teaches that runtime of a pump is monitored via an electrical impulse sensor (paragraph 115 and Table 2 – “cumulative count of total elapsed time that the controller has been in service”).  Stephens teaches that this provides information to the user of the pump suitable for diagnostic or informational purposes (same citation).  Therefore, it would have been obvious to one of ordinary skill in the art to use an electrical impulse sensor as taught by Stephens in the pump of Rosca in order to provide useful information to the user.  
Regarding claims 8 and 13, Rosca teaches on demand transmission of data (paragraph 50).
Regarding claims 9 and 14, the previously applied references teach the limitations of the parent claims as discussed above, but do not teach the limitations of look-up tables of maintenance schedules of known compressor models.  DeRose teaches another compressor monitoring system generally, and particularly teaches the use of a look up table (database) including scheduled maintenance for known compressors (paragraphs 28-29).  DeRose teaches that this may allow for optimization of compressor function (same citation).  Therefore, it would have been obvious to one of ordinary skill in the art to utilize a look-up table to access maintenance schedules of known compressor models in the system of Rosca as taught by DeRose in order to optimize function of the fluid machine thereof.
Regarding claims 10 and 15, Powers teaches the use of a GUI, which is definitionally visual, to provide information to the user which is tantamount to an alert.

Response to Arguments
Applicant's arguments filed 23 March 2022 have been fully considered but they are not persuasive.
With respect to the argument that, Rosca does not teach a compressor, this alleged deficiency is addressed by the teachings of DeRose which are herein incorporated into the rejection of claim 1.
With respect to the argument that Rosca does not teach a distinct housing, the examiner disagrees.  First, the examiner notes that the claim does not specify from what other element or elements the housing is “distinct”.  As such, the housing reads on the combined motor housing and sensor control housings which house the sensor and processor components.  Accordingly, the examiner holds that the “distinct housing” limitation does not patentably distinguish over the combined references.
In view of the above, the examiner maintains that the claimed invention is obvious in view of the cited references.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        6 July 2022